Citation Nr: 0413105	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-17 192	)	DATE
	)
	)


THE ISSUE

Whether an April 2003 decision of the Board of Veterans' 
Appeals which denied service connection for pituitary 
adenoma, diabetes, central nervous system damage, and 
impotence, and determined that evidence submitted was not new 
and material to reopen a claim for service connection for 
left ear hearing loss, and determined that a September 1981 
rating decision of the Regional Office (RO) which denied 
service connection for left ear hearing loss disability was 
not clearly and unmistakably erroneous, should itself be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in April 2003 seeking the Board's review of 
an April 2003 decision of the Board of Veterans' Appeals 
which denied service connection for pituitary adenoma, 
diabetes, central nervous system damage, and impotence, and 
determined that evidence submitted was not new and material 
to reopen a claim for service connection for left ear hearing 
loss, and determined that a September 1981 rating decision of 
the Regional Office (RO) which denied service connection for 
left ear hearing loss disability was not clearly and 
unmistakably erroneous, to determine whether the Board's 
April 2003 decision should itself be revised or reversed on 
the grounds of clear and unmistakable error (CUE).

2.  The Board received notice on February 2004 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of an April 2003 decision of the Board of 
Veterans' Appeals which denied service connection for 
pituitary adenoma, diabetes, central nervous system damage, 
and impotence, and determined that evidence submitted was not 
new and material to reopen a claim for service connection for 
left ear hearing loss, and determined that a September 1981 
rating decision of the Regional Office (RO) which denied 
service connection for left ear hearing loss disability was 
not clearly and unmistakably erroneous, to determine whether 
that decision involved clear and unmistakable error, should 
be dismissed.  38 C.F.R. § 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2003), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


